                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                     CRIMINAL NO. 3:18cr209-DCB-LRA

CHRISTIAN MITCHEL MONDRAGON GONZALES

                         PRELIMINARY ORDER OF FORFEITURE

       Before the Court is the United States of America’s Motion for a Final Order of Forfeiture

[ECF No. 36], made pursuant to Defendant CHRISTIAN MITCHEL MONDRAGON

GONZALES’ October 1, 2019, guilty plea to the Superseding Indictment [ECF No. 23] charging

him with possessing a firearm while unlawfully present in the United States. The Court finds the

motion is well taken and should be granted. Accordingly, it is

       HEREBY ORDERED THAT:

       1.      As a result of the guilty plea to the Superseding Indictment, for which the United

States of America sought forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c),

Defendant MONDRAGON GONZALES shall forfeit to the United States all property involved

in or traceable to property involved in the offense.

       2.      Based on the evidence set forth during the plea colloquy, specifically that

Defendant MONDRAGON GONZALES knowingly possessed a firearm that had been

transported in interstate or foreign commerce in violation of 18 U.S.C. §§ 922(g)(5)(A) and

924(a)(2), and the allegations included in the United States’ motion for preliminary order of

forfeiture, the Court finds that a Smith and Wesson, 9mm pistol, SN: HFZ1375, and any

ammunition (“Subject Property”) is subject to forfeiture under 18 U.S.C. § 924(d)(1), 28 U.S.C.

§ 2461(c), and Rule 32.2 of the Federal Rules of Criminal Procedure; that the defendant has an
interest in such property; and that the United States has established the requisite nexus between

such property and the offense to which the defendant pleaded guilty. Therefore, the Court finds

that the Smith and Wesson, 9mm pistol, SN: HFZ1375, and any ammunition shall be forfeited

to the United States.

       3.      The United States may conduct any discovery it considers necessary to identify,

locate, or dispose of the property subject to forfeiture.

       4.      The United States shall publish notice of the order and its intent to dispose of the

property in such a manner as the United States Attorney General may direct. The United States

shall also, to the extent practicable, provide written notice to any person known to have an alleged

interest in the Subject Property. Fed. R. Crim. P. Rule 32.2(b)(6).

       5.      Any person, other than the above named defendant, asserting a legal interest in the

Subject Property may, within 30 days of the final publication of notice or receipt of notice,

whichever is earlier, petition the court for a hearing without a jury to adjudicate the validity of his

alleged interest in the Subject Property, and for an amendment of the order of forfeiture, pursuant

to 28 U.S.C. § 2461(c), which incorporates 21 U.S.C. § 853(n).

       6.      Pursuant to Rule 32.2(b)(4)(A) and (B) of the Federal Rules of Criminal Procedure,

this Preliminary Order of Forfeiture shall become final as to the defendant at the time of sentencing

and shall be made part of the sentence and included in the judgment. If no third-party files a timely

claim, this preliminary order of forfeiture shall become the final order of forfeiture, as provided

by Rule 32.2(c)(2) of the Federal Rules of Criminal Procedure.

       7.      Any petition filed by a third-party asserting an interest in the Subject Property shall

be signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the


                                                  2
petitioner’s right, title, or interest in the Subject Property, the time and circumstances of the

petitioner’s acquisition of the right, title, or interest in the Subject Property, any additional facts

supporting the petitioner’s claim and the relief sought.

        8.      After the disposition of any motion filed under Rule 32.2(c)(1)(A) of the Federal

Rules of Criminal Procedure and before a hearing on the petition, discovery may be conducted in

accordance with the Federal Rules of Civil Procedure upon a showing that such discovery is

necessary or desirable to resolve factual issues. Fed. R. Crim. P. 32.2(c)(1)(B).

        9.      Regardless of any claimants, the United States may retain the Smith and Wesson,

9mm pistol, SN: HFZ1375, and any ammunition as necessary to be used as evidence in a

separate criminal matter. Once no longer needed as evidence, the United States shall either return

the Smith and Wesson, 9mm pistol, SN: HFZ1375, and any ammunition to a petitioner who

has established his or her right, title, or interest in the firearm, or dispose of the Smith and Wesson,

9mm pistol, SN: HFZ1375, and any ammunition in accordance with law.

        10.     The United States shall have clear title to the Subject Property following the Court’s

disposition of all third-party interests, or, if none, following the expiration of the period provided

in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. § 982(b), for the filing of third-party

petitions.

        11.     The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

        SO ORDERED AND ADJUDGED this 6th day of February, 2020.



                                                        s/David Bramlette
                                                        UNITED STATES DISTRICT JUDGE

                                                   3
